Citation Nr: 0717297	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-29 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1942, and again from February 1945 to April 1946.  
The veteran had honorable service during World War II and was 
a prisoner of war of the Japanese Imperial Army from April 
10, 1942, to October 4, 1942.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Philippines, which, among other things, 
granted service connection for post-traumatic stress disorder 
and assigned an initial rating of 30 percent thereto.  The 
rating was increased to 50 percent, effective in July 2003, 
by rating decision of February 2005.

The Board first considered this appeal in April 2006 and 
remanded the issue here remaining on appeal for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and, 
more specifically, the ruling in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The development 
requested was performed and, in a December 2006 rating 
decision, the RO granted an initial rating of 50 percent for 
post-traumatic stress disorder.  The veteran continues his 
appeal, requesting a minimum of an 80 percent rating for his 
service-connected psychiatric disorder.  

The Board notes that all other issues appealed were disposed 
of by the Board in its April 2006 decision.  As such, the 
only issue remaining on appeal is as set forth on the title 
page of this decision.  

The veteran's reference to clear and unmistakable error (CUE) 
in his January 2007 correspondence is not interpreted as a 
separate claim that needs to be referred to the RO for 
adjudication as the veteran simply stated that he was 
"invoking the CLEAR AND UNMISTAKABLE ERROR principle if 
there is any error."  Because a claimant who wishes to 
reasonably raise a CUE claim must do so with some degree of 
specificity as to what the alleged error is, the veteran's 
statement is not deemed to be a separate claim.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to November 2004, the veteran experienced 
occupational and social impairment with reduced reliability 
and productivity due to impairment of memory, disturbances of 
motivation and mood, and difficulty establishing and 
maintaining effective relationships.

3.  As of November 2004, the veteran has experienced total 
occupational and social impairment due to symptoms of post-
traumatic stress disorder.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 50 percent for post-
traumatic stress disorder were not met prior to November 13, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.130, Diagnostic Code 9411 (2006).

2.  Criteria for a 100 percent rating for post-traumatic 
stress disorder have been met as of November 13, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to a higher initial rating 
for post-traumatic stress disorder, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The April 2006 letter included notice of the five 
elements of a service-connection claim as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice with respect to the underlying issue of 
entitlement to service connection for post-traumatic stress 
disorder was provided prior to the appealed AOJ decision in 
keeping with Pelegrini; however, the veteran appealed the 
downstream issue of entitlement to a higher initial rating 
and proper notice could not be provided until after the 
appealed rating decision.  The Board points out that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Furthermore, a Supplemental Statement of the Case was 
issued in December 2006 making the notice pre-decisional as 
per Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his psychiatric disability, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, he advised VA in January 2007 that he had no additional 
evidence to provide or identify to substantiate his claim.  
Additionally, he provided a summary of evidence and arguments 
in February 2007 and requested a decision on the record.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Therefore, the merits of the veteran's claim will now 
be addressed.

The veteran requests that an 80 percent rating be assigned 
for post-traumatic stress disorder because he cannot work or 
socialize due to irritability, violent impulses and angry 
outbursts.  He advised VA in February 2007 that he needed an 
increase in his rating to improve his health and capital 
assets.  The veteran stated that he was treated for post-
traumatic stress disorder every three to six months and took 
medication to assist with his sleeping on a daily basis.  He 
made a comparison of his Global Assessment of Functioning 
(GAF) score to that of another veteran in his arguments for 
the propriety of an 80 percent rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which directs that a general rating formula for mental 
disorders outlined in Diagnostic Code 9440 be used.  
Pertinent portions of the general rating formula for mental 
disorders are as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

The Board points out that a rating will be assigned based 
upon the medical evidence presented in each case.  A rating 
for one veteran cannot be compared to that of another in 
determining what rating is appropriate for assignment.  The 
Board appreciates that the veteran would like to receive the 
same compensation as other veterans who were prisoners of war 
during World War II; however, the Board is bound by the law 
and the evidence with respect to this veteran's case and no 
others.  That said, the Board will now turn to the medical 
evidence.

The veteran underwent VA examination in September 1999 and 
related having difficulty sleeping as a result of nightmares.  
He did not show any other clinical signs of a psychiatric 
disorder and a diagnosis was not rendered.  A GAF score of 70 
was assigned reflecting mild symptoms as per the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  The veteran did not participate in psychiatric 
treatment at that time.

The veteran underwent VA examination in May 2002 and was very 
angry.  He related having difficulty getting along with 
others in a work setting and being socially isolated.  A 
diagnosis of post-traumatic stress disorder with depression 
was rendered and a GAF score of 53 was assigned reflecting 
moderate symptoms as per the DSM-IV.  A social and industrial 
survey was performed in June 2002 and it was reported that 
the veteran worked full-time from Thursday to Sunday, enjoyed 
various activities such as gardening and going to church, and 
that he felt ashamed that he could not provide more 
financially for his family.  The veteran related having 
nightmares and anxiety.

The veteran underwent another VA psychiatric examination in 
July 2003, but his claims file was not available for the 
examiner.  Most of the information provided for the 
examination came from the veteran's wife.  It was reported 
that the veteran had not worked since 1980, did not 
participate in treatment, and did not take medication for 
post-traumatic stress disorder.  The veteran's wife advised 
that the veteran had difficulty sleeping due to nightmares, 
had problems with his memory and concentration, and that he 
was angry and irritable.  The veteran was oriented and 
appeared slightly anxious; there was no evidence of a formal 
thought disorder and it was noted that the veteran's memory 
was effected by the aging process.  A diagnosis of post-
traumatic stress disorder with secondary depression was 
rendered and a GAF score of 55 was assigned, again reflecting 
moderate symptoms.

In November 2004, the VA examiner who examined the veteran in 
1999 thoroughly reviewed the veteran's claims folder and 
medical records in conjunction with his examination of the 
veteran.  It was noted that the veteran had never 
participated in any form of mental health treatment and did 
not take any psychotropic medication.  The veteran related 
that all of his friends had died, but that he had good 
relationships with his wife and daughters and spent time 
around the house helping his wife and gardening.  His chief 
complaint was that he had no income and relied upon his wife.  
The veteran's behavior was appropriate, his affect 
constricted and mood euthymic.  He related having nightmares 
about three times per week and having frequent intrusive 
memories of his experiences; he avoided thinking about war 
and had become socially isolated.  The veteran stated that he 
was irritable, had difficulty concentrating and had an 
exaggerated startle response.  The examiner found the veteran 
to be alert and oriented and opined that as he aged he had 
become more symptomatic because he was limited by physical 
impairments and had more time on his hands.  The examiner 
assigned a GAF score of 42, noting serious symptoms.  The 
examiner opined that the veteran's irritability and social 
isolation could impair his ability to maintain employment.

Treatment records dated in 2005 and 2006 show that the 
veteran continued to have a diagnosis of post-traumatic 
stress disorder, but did not participate in mental health 
care.  He did not participate in therapy sessions nor was he 
prescribed psychotropic medications.  Upon examination in 
August 2005, the veteran complained of increased 
irritability.  He had a diminished affect and constricted 
mood at that time.  It was noted in March 2006 that the 
veteran appeared to have early dementia.

The veteran advised VA in February 2007 that he had 
experienced an increase in symptoms throughout 2005 and 2006 
and had been isolating more.  He indicated that he told the 
VA examiner in 2004 that he was happy with his wife and 
daughters because they took care of his needs and gave him 
money.  

Given the evidence as outlined above, the Board finds that 
the 50 percent rating assigned for post-traumatic stress 
disorder appropriately reflects the disability experienced by 
this veteran prior to the assignment of a GAF score of 42 in 
November 2004.  Specifically, the veteran experienced 
occupational and social impairment with reduced reliability 
and productivity due to impairment of memory, disturbances of 
motivation and mood, and difficulty establishing and 
maintaining effective relationships at all periods of time in 
question prior to his most recent VA examination.  He did not 
participate in treatment during that time and maintained a 
GAF score above 50 reflective of mild to moderate symptoms 
without any suggestion that the veteran was unemployable 
because of his psychiatric disorder.  There is no evidence of 
obsessional rituals, illogical speech, panic attacks or 
disorientation to support assignment of a rating higher than 
50 percent while the GAF scores reflect only mild to moderate 
symptoms.  As such, a rating higher than 50 percent is denied 
prior to November 2004.

As of the November 2004 VA examination, the veteran is shown 
to be unemployable be reason of his post-traumatic stress 
disorder and secondary depression as evidenced by the 
assignment of a GAF score of 42.  Although there is no 
evidence of gross impairment of thought processes, persistent 
delusions or hallucinations or grossly inappropriate 
behavior, the VA examiner who thoroughly reviewed the record 
and examined the veteran on November 13, 2004, determined 
that the veteran had serious symptoms consistent with total 
occupational and social impairment.  The Board finds the 
examination report to be competent medical evidence.  As 
such, when resolving all reasonable doubt in favor of the 
veteran pursuant to 38 C.F.R. § 4.3, the Board finds that 
criteria for a 100 percent rating are met as of November 13, 
2004, and the appeal is granted to that extent.  

The Board notes that an effective date of November 13, 2004, 
is required for the assignment of a 100 percent rating 
because that is the first evidence of total occupational and 
social impairment due to post-traumatic stress disorder.  The 
veteran does not participate in psychiatric treatment and, as 
such, there is no record of the precise time that symptoms 
increased.  His request for assignment of an 80 percent 
rating for the entire time in question is not supported by 
medical evidence.  Unfortunately, the veteran's statements, 
standing on their own, are insufficient to establish an 
effective date earlier than November 13, 2004, for the 
increase in rating as the medical evidence clearly shows an 
increase in symptoms over the course of this appeal with 
criteria being met as of November 13, 2004.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).


ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder is denied prior to November 13, 2004.

A rating of 100 percent for post-traumatic stress disorder is 
granted as of November 13, 2004, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


